Citation Nr: 0111700	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injury to both feet.

2. Whether an August 1989 rating decision that denied service 
connection for residuals of hip and back injuries should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has determined that, in light of a recent 
significant change in the law, the case must be remanded for 
further development of the issue of entitlement to service 
connection for residuals of cold injuries of the feet.  
Therefore, the Board will only address the remaining issue in 
the body of this decision and reserve further comment on the 
cold injury residuals issue for the remand portion of this 
decision.

As discussed in greater detail below, the veteran has made 
assertions of clear and unmistakable error in an RO decision 
prior to the Board decision of February 1990.  The veteran 
has not filed a claim alleging clear and unmistakable error 
in the Board's decision of February 28, 1990, nor the 
subsequent Board decision of May 18, 1995, as to which motion 
the Board would have original jurisdiction, under recently 
enacted legislation.  See 38 U.S.C.A. § 7111 (West Supp. 
2000).  Specific regulations have been adopted pertaining to 
such claims.  See 38 C.F.R. § 20.1400, et seq. (2000).  The 
veteran has not asserted such a motion at this time, and 
therefore neither the 1990 nor the 1995 Board decision is 
before us for review.


FINDINGS OF FACT

1.  The appellant has alleged clear and unmistakable error in 
an August 1989 rating decision of the RO that denied service 
connection for residuals of hip and back injuries.

2.  The August 1989 rating decision was subsumed by a 
February 1990 Board decision that denied entitlement to 
service connection for residuals of hip and back injuries.  
That decision was affirmed by the United States Court of 
Appeals for Veterans Claims in April 1991.


CONCLUSION OF LAW

The veteran's claim that an August 1989 rating decision was 
clearly and unmistakably erroneous, in denying service 
connection for residuals of hip and back injuries, lacks 
legal merit.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
3.105(a), 20.1104 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran had active service from January 1951 to January 
1953.  In August 1987, he filed a claim for residuals of back 
and hip injuries that he allegedly incurred while in service. 
The RO originally denied this claim in a rating decision 
dated in November 1987.  The denial was confirmed and 
continued by rating decisions dated in February 1989 and 
August 1989, which the veteran appealed.  

In February 1990 the Board issued a decision in which it 
denied the veteran's claim for service connection for 
residuals of hip and back injuries.  The veteran appealed the 
Board's decision and in a subsequent decision, dated in April 
1991, the United States Court of Appeals for Veterans Claims 
(then known as the United States Court of Veterans Appeals) 
affirmed the February 1990 decision of the Board which had 
denied service connection for residuals of hip and back 
injuries.

In June 1999, the veteran submitted a written statement 
indicating his intent to file a clear and unmistakable error 
claim because he did not believe that the VA had taken into 
account the Surgeon General's records when it denied his 
claim for service connection for residuals of hip and back 
injuries.  By letter dated August 1999, the RO requested that 
the veteran identify which rating decision he believed 
contained the clear and unmistakable error.  The veteran 
responded in writing that same month, in August 1999, that he 
was filing his claim with regard to the denial dated in 
August 1989.  He also reiterated that the specific error 
committed was the RO's failure to consider the Surgeon 
General's records as sufficient evidence to award service 
connection.

Legal Analysis

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for CUE, because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd 
sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim that the August 1989 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
residuals of hip and back injuries.

The Board notes that, under 38 C.F.R. § 20.1104, the August 
1989 rating decision was subsumed in the subsequent, final 
Board decision in February 1990, which affirmed the RO's 
rating decision.  Because the August 1989, rating decision 
was subsumed by the February 1990 Board decision, the rating 
decision is not subject to a claim that it involved CUE.  
Consequently, the veteran's claim that there was clear and 
unmistakable error in the August 1989 rating decision must be 
denied.  See 38 C.F.R. § 20.1104 (2000).

Accordingly, as a matter of law, none of the VA decisions 
which preceded the Board's February 1990 decision, and which 
addressed the issue of entitlement to service connection for 
residuals of hip and back injuries, can be challenged on the 
basis of CUE.  See 38 U.S.C.A. § 7104 (West 1991); VAOGCPREC 
14-95 (1995).

The Board further notes that the veteran's claim of CUE is 
directed toward the RO's August 1989 rating decision, and not 
toward the Board's February 1990 decision.  See 38 C.F.R. § 
20.1100 (2000).  Thus, notwithstanding the provisions of 
Public Law No. 105-111, the Board finds, after a careful 
review of the entire record, that the veteran has not 
specifically raised a claim of CUE in the Board decision.  
See Dittrich v. West, 11 Vet. App. 10 (1998) (finding no 
claim of CUE in Board decision presented by record, where 
claim on appeal involved CUE in RO decision).

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought. 


ORDER

The claim that an August 1989 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
residuals of hip and back injuries is denied.


REMAND

The RO in its October 1999 rating decision, denied the 
veteran's claim for service connection for residuals of cold 
injuries to the feet on the basis that the veteran had not 
submitted a "well grounded claim".  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's complete service medical records have not been 
obtained and associated with the claims folder.  On remand, 
the RO should make further attempts to obtain these records.  

The veteran has not yet been provided a VA examination of his 
feet.  On remand, the veteran should be afforded a VA 
examination of the feet to determine the nature and severity 
of any current foot disability and to obtain a medical 
opinion as to the most likely etiology of any current foot 
disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  These 
should include the hospital records.

3.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA (since date of 
discharge) and private medical records.  
Any information received should be 
associated with the claims folders.  The 
RO shall inform the veteran if the VA is 
unable to secure any records sought.

4.  After the above development, the 
veteran should be scheduled for a VA 
examination to evaluate his bilateral 
foot disorder.  The veteran is hereby 
advised that it is incumbent upon him to 
submit to a VA examination if he is 
applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  If he fails to report for a 
scheduled examination, without good 
cause, his claim will be decided based on 
the evidence of record, which may be 
insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b) 
(2000).  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she reviewed the claims folder.  All 
necessary tests should be conducted to 
determine the nature and etiology of the 
veteran's current bilateral foot 
condition, and the examiner should 
review the results of any testing prior 
to completion of the report.  

After review of the claims file, the 
examiner should render an opinion as to 
the date of onset and etiology of any 
current foot disorders.  Is it more 
likely, less likely or as likely as not 
that a chronic foot disorder was present 
during service or related to any in-
service disease or injury, including any 
in-service cold-induced injury?  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is warranted to evaluate the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



